Citation Nr: 9932548	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  97-21 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether there was clear and unmistakable error in a November 
1984 rating decision that denied the veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from September 1963 to 
March 1967 and from August 1969 to August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which determined that its November 1984 denial 
of the veteran's claim of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU) did not contain clear and 
unmistakable error (CUE).  The veteran timely appealed this 
determination to the Board.

In his June 1997 Substantive Appeal, the veteran requested a 
hearing before a Member of the Board at the local VA office.  
In a statement filed at the RO later that same month, 
however, the veteran indicated that he instead wished to 
testify before a Member of the Board at a hearing held in 
Washington, DC.  The latter hearing was scheduled to take 
place in February 1998.  However, in a signed statement, 
dated in August 1997 and received at the RO later that same 
month, the veteran specifically withdrew his request for a 
Board hearing.  See 38 C.F.R. § 20.704(e) (1999).


REMAND

As noted above, this instant appeal arises from an April 1997 
denial of the veteran's claim of CUE.  That issue was 
adjudicated following the Board's referral of the matter to 
the RO in a November 1995 decision on an unrelated matter.  
However, following the Board's referral, in an undated 
statement received at the RO in December 1995, the veteran 
asserted that in 1985 he had submitted a timely Notice of 
Disagreement (NOD) with respect to the November 1984 rating 
decision.  The veteran reiterated this assertion in his NOD 
to the April 1997 denial, filed later that month.

Although the veteran has not specified the dated upon which 
he filed the purported NOD, the Board would point out that 
the record contains a May 10, 1985, statement from the 
veteran, sent to the office of Senator Alan Cranston, in 
which he reported that he had been found to be unemployable 
by the Social Security Administration (SSA) and was thus 
awarded "100 percent unemployment benefits."  He then 
asserted his entitlement to 100 percent unemployment benefits 
from VA.  Significantly, a copy of the letter was forwarded 
to the RO, which received it on May 20, 1985. Apparently, 
when the veteran wrote to Senator Cranston in May 1985, he 
submitted copies of VA regulations governing the adjudication 
of TDIU claims, in support of his contention that he was 
entitled to those benefits.  Thereafter, in a May 31, 1985 
letter to the RO, Senator Cranston's office inquired about 
the status of veteran's claim for a 100 percent disability 
rating based on individual unemployability. 

To date, the RO has not addressed the veteran's claim that he 
submitted a timely NOD with respect to the November 1984 
rating decision.  Because the Board lacks jurisdiction to 
consider an issue raised before, but not considered by, the 
RO, the Board normally refers such an issue to the RO for any 
and all appropriate action.  In this case, however, a 
favorable decision on the issue of whether the veteran filed 
a timely NOD with respect to the November 1984 rating action 
would impact upon the clear and unmistakable error claim.  
Indeed, if the RO determines that the veteran, in fact, filed 
a timely NOD with respect to the November 1984 rating 
decision, his clear and unmistakable error claim would be 
rendered moot; as an appeal on the question of the veteran's 
entitlement to TDIU benefits would still be pending, there 
would be no final November 1984 determination in which to 
find error.  See 38 U.S.C.A. § 7105 (d)(1), (c) (West 1991); 
38 C.F.R. §§ 3.105(a), 20.1103 (1999).  Thus, the Board finds 
that the question of whether the veteran timely initiated an 
appeal of the November 1984 rating decision denying TDIU is 
inextricably intertwined with the clear and unmistakable 
error currently on appeal, see Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991); hence, the two issues should be 
considered together.  Moreover, the RO should consider the 
veteran's claim regarding the timeliness of his NOD with 
respect to the November 1984 rating decision in the first 
instance to avoid any prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, the Board hereby REMANDS these matters to the RO 
for the following actions:

1.  The RO should adjudicate the issue of 
whether the veteran filed a timely NOD to 
the November 1984 RO rating decision that 
denied entitlement to TDIU benefits.  
Then, if not thereby rendered moot, the 
RO should readjudicate the veteran's 
claim that the November 1984 rating 
decision, which denied the veteran's 
claim of entitlement to a TDIU, was 
clearly and unmistakably erroneous.  Each 
adjudication should be accomplished on 
the basis of all relevant evidence of 
record, and in light of all pertinent 
legal authority (to include all 
applicable laws, regulations, and case 
law).  The RO should provide adequate 
reasons and bases for each decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that are noted in this 
REMAND.

2.  If the benefit currently on appeal 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.  However, the 
veteran and his representative are hereby 
reminded that Board review of any issue 
not currently in appellate status (to 
include the issue of whether he timely 
filed an NOD to the November 1984 rating 
decision) may be obtained only if a 
timely notice of disagreement and, after 
issuance of a statement of the case, a 
timely substantive appeal, are filed.

The purpose of this REMAND is to accomplish additional 
adjudication and to ensure that all due process requirements 
are met; it is not the Board's intent to imply whether the 
benefits requested should be granted or denied.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence within the appropriate time 
period.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


